17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 1 of
                                         8



                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO

  IN RE:                              §           CASE NO. 17-52300
                                      §
  STEVEN BRICE WIBRACHT               §
  ERIN MICHELLE WIBRACHT              §
                                      §
  DEBTOR(S)                           §           CHAPTER 7
  ______________________________________________________________________________

                                NO-ASSET REPORT
  ______________________________________________________________________________

          The undersigned Trustee reports to the Court that the Section 341 Meeting of Creditors
  was concluded on December 11, 2017; that I have neither received any property nor paid any
  money on account of this estate(s) except exempt property; that I have made a diligent inquiry
  into the financial affairs of the Debtor(s) and the location of property belonging to the estate(s);
  and there is no property available for distribution from the estate(s) over and above that
  exempted by law.

          Pursuant to FRBP 5009, I hereby certify that the estate of the above-named Debtor(s) has
  been fully administered. I request that this report be approved, and that I be discharged from any
  further duties as Trustee.

          The undersigned Trustee certifies that on this date, the original No-Asset Report was
  mailed/hand delivered to the United States Trustee for review, and a copy was mailed/hand
  delivered or sent by notice of electronic filing to the Debtor(s) and to the attorney for the
  Debtor(s).

           Dated: September 12, 2019                     /s/ Jose C. Rodriguez
                                                         Jose C. Rodriguez, Trustee
                                                         342 W. Woodlawn, Ste. 103
                                                         San Antonio, TX 78212
                                                         (210) 738-8881 Tel.
                                                         (210) 738-8882 Fax
                                                         jrodlaw@sbcglobal.net

                                         Certificate of Service

         I hereby certify that on this the 12th day of September , 2019, a true and correct copy of
  this Report was mailed/hand delivered or sent by notice of electronic filing to the United States
  Trustee, the debtor(s) and to the attorney for the debtor(s) by U.S. mail, postage pre-paid/hand
  delivery or sent by notice of electronic filing.

                                                         /s/ Jose C. Rodriguez
                                                                                                                                                    Page:       1
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 2 of
                                                FORM
                                                 8 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                               ASSET CASES
Case No:             17-52300           RBK       Judge:    Ronald B. King                  Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:           STEVEN BRICE WIBRACHT                                                  Date Filed (f) or Converted (c):    09/30/2017 (f)
                     ERIN MICHELLE WIBRACHT                                                 341(a) Meeting Date:                11/02/2017
For Period Ending:   09/12/2019                                                             Claims Bar Date:                    03/14/2018


                          1                                     2                      3                     4                     5                    6

                  Asset Description                          Petition/            Est Net Value     Property Formally          Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)             Unscheduled         (Value Determined       Abandoned               Received by        Administered
                                                             Values             by Trustee, Less       OA=554(a)                the Estate            (FA)/
                                                                               Liens, Exemptions,                                                 Gross Value of
                                                                                and Other Costs)                                                 Remaining Assets

  1. 535 E. Borgfeld Road, San Antonio, Texas 78260            450,000.00                    0.00                                        0.00                 FA
     Bexar

     Lien with M & T Bank for $250,348.93
     Lien to be retained and reaffirmed

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $199,651.07
  2. 15422 Seamount Cay Ct. #105 Christi, Texas                120,000.00             140,000.00                                         0.00                 FA
     (condo)

     along with storm damage insurance claim
     Nueces

     Lien with SunTrust Bank for $113,551.99
     Lien to be retained and reaffirmed
  3. 235 Steeple Brook, Spring Branch, Texas Comal              70,000.00                    0.00                                        0.00                 FA

     Lien with Housinger, Stephen & Paula for
     $35,000.00
     Debtor will continue making payments without
     reaffirming

  4. 50% undivided interest in 5 acres, Clear Springs,          50,000.00               50,000.00           OA                           0.00                 FA

     Comal County, Texas-26609 Donna Elaine, San
     Antonio, Texas 78261 100% of property worth
     $95,000.00 more or less Comal

     Lien with Credit Human for $71,523.00
     Debtor will continue making payments without
     reaffirming

     Order Granting Trustee's Notice of Abandonment
     entered on 09/24/18, Dkt. #124
  5. 2016 Ford F250 (approx. 27000 miles)                       50,000.00                    0.00                                        0.00                 FA

     Lien with TD Auto Finance for $52,000.00
     Lien to be retained and reaffirmed

     Schedules amended 03/14/18, exemption
     amount of $50,000.00 removed
  6. 2007 Toyota Sequoia (approx. 115000 miles)                     8,000.00                 0.00                                        0.00                 FA

     Schedules amended 11/10/17 to change year of
     vehicle from 2010 to 2007
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $8,000.00
                                                                                                                                                      Page:       2
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 3 of
                                                FORM
                                                 8 1
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                 ASSET CASES
Case No:             17-52300             RBK       Judge:    Ronald B. King                  Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:           STEVEN BRICE WIBRACHT                                                    Date Filed (f) or Converted (c):    09/30/2017 (f)
                     ERIN MICHELLE WIBRACHT                                                   341(a) Meeting Date:                11/02/2017
For Period Ending:   09/12/2019                                                               Claims Bar Date:                    03/14/2018


                           1                                      2                      3                     4                     5                    6

                  Asset Description                            Petition/            Est Net Value     Property Formally          Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)               Unscheduled         (Value Determined       Abandoned               Received by        Administered
                                                               Values             by Trustee, Less       OA=554(a)                the Estate            (FA)/
                                                                                 Liens, Exemptions,                                                 Gross Value of
                                                                                  and Other Costs)                                                 Remaining Assets

  7. 2016 Landrover Range Rover Sport (approx.                            1.00                 0.00                                        0.00                 FA
     18000 miles)(lease)

     Lease with Chase Auto Finance for $27,430.00
     Lien to be retained and reaffirmed

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $0.00
  8. 2015 Jeep Wrangler (approx. 25000 miles)                             0.00                 0.00                                        0.00                 FA

     (sold to brother in 2016 who assumed the
     payments) still titled in the debtor's name but
     debtor's brother makes the payments and has
     possession.

     Lien with Chrysler Capital for $22,750.00
     Debtor to continue making payments without
     reaffirming
  9. 2013 Toyota Corrolla (approx. 70000 miles)                       6,000.00                 0.00                                        0.00                 FA

     (vehicle in name of debtor's sister and the debtor
     who signed as a cosigner to permit the granting
     of credit to purchase the sister's vehicle) (this is
     not property of the debtor's estate.

     Lien with Toyota Motor Credit Co. for $2,906.00
     Debtor will continue making payments without
     reaffirming

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $3,094.00
 10. Household goods, supplies and furnishings                        4,500.00                 0.00                                        0.00                 FA

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $4,500.00
 11. 3 tvs, 2 ipads, macbook, macbookpro, and miscl.                  1,500.00                 0.00                                        0.00                 FA
     electronics,

     children's games, 2 cell phones, etc.

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $1,500.00
 12. Berretta ASE 90 .12 gauge shotgun and                            5,000.00                 0.00                                        0.00                 FA

     Perazzi Mirage .12 gauge shotgun

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $5,000.00
                                                                                                                                                     Page:       3
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 4 of
                                                FORM
                                                 8 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                               ASSET CASES
Case No:             17-52300           RBK       Judge:    Ronald B. King                   Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:           STEVEN BRICE WIBRACHT                                                   Date Filed (f) or Converted (c):    09/30/2017 (f)
                     ERIN MICHELLE WIBRACHT                                                  341(a) Meeting Date:                11/02/2017
For Period Ending:   09/12/2019                                                              Claims Bar Date:                    03/14/2018


                          1                                     2                      3                      4                     5                    6

                  Asset Description                          Petition/            Est Net Value       Property Formally         Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)             Unscheduled         (Value Determined         Abandoned              Received by        Administered
                                                             Values             by Trustee, Less         OA=554(a)               the Estate            (FA)/
                                                                               Liens, Exemptions,                                                  Gross Value of
                                                                                and Other Costs)                                                  Remaining Assets

 13. Clothing                                                       1,000.00                   0.00                                       0.00                 FA

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $1,000.00
 14. Breitling men's watch 18K gold/stainless model                 2,200.00                   0.00                                       0.00                 FA
     CB0140

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $2,200.00
 15. 1 Dog                                                            25.00                    0.00                                       0.00                 FA

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $25.00
 16. 2 bicycles and misc. childrens toys and scooters                100.00                    0.00                                       0.00                 FA

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $100.00
 17. Checking account - Bank of America                               76.16                  76.16                                        0.00                 FA
 18. Checking account Security Service FCU                           396.01                 396.01                                        0.00                 FA
 19. Savings account Bank of America                                 103.73                 103.73                                        0.00                 FA
 20. Savings account Security Service FCU                               5.72                   5.72                                       0.00                 FA
 21. Bank of America trading account                                 980.00                 980.00                                        0.00                 FA
 22. Pension plan TRS                                               8,000.00                   0.00                                       0.00                 FA

     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $8,000.00
 23. Steven Wibracht Trust contains 4 suppressors                   1,000.00                540.00                                        0.00                 FA
 24. Claims for breach of contract, misrepresentation,          Unknown                        1.00                                       0.00                 FA
     fraud,

     indemnity and contribution against Clifford Glen
     Boultinghouse, Rio Medina, Texas
 25. Cash                                                             67.00                  67.00                                        0.00                 FA
 26. Nighhawk .45 pistol; Nighthawk 9mm pistol;                     2,795.00               2,200.00                                       0.00                 FA
     Barrett .223 rifle

     Sig .380 pistol; Sig. 9mm 938 pistol; Ruger .22
     pistol; Remington 6.5 Creedmore rifle; Browning
     410 shotgun; Remington 6.5 x 284 rifle;

     Schedules amended 03/14/18, exemption
     amount of $2,795.00 removed
                                                                                                                                                   Page:       4
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 5 of
                                                FORM
                                                 8 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                               ASSET CASES
Case No:             17-52300           RBK       Judge:    Ronald B. King                 Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:           STEVEN BRICE WIBRACHT                                                 Date Filed (f) or Converted (c):    09/30/2017 (f)
                     ERIN MICHELLE WIBRACHT                                                341(a) Meeting Date:                11/02/2017
For Period Ending:   09/12/2019                                                            Claims Bar Date:                    03/14/2018


                             1                                  2                    3                      4                     5                    6

                  Asset Description                          Petition/          Est Net Value       Property Formally         Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)             Unscheduled       (Value Determined         Abandoned              Received by        Administered
                                                             Values           by Trustee, Less         OA=554(a)               the Estate            (FA)/
                                                                             Liens, Exemptions,                                                  Gross Value of
                                                                              and Other Costs)                                                  Remaining Assets

 27. cross claims against various parties in 5:15 CV            Unknown                      1.00                                       0.00                 FA
     0200

     DAE Travelers Cas. and Surety Co. of America
     v. Michael Padron, et. al.
 28. Various uncollectable claims against Core                  70,000.00                1,000.00                                       0.00                 FA
     Logistics

     (probably much more)
 29. $150,000 Farmers Insurance (term life) (u)                       1.00                   0.00                                       0.00                 FA

     Beneficiary: codebtor

     Schedules amended 11/10/17 to add property
     and exemption
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $1.00
 30. Mahindra Tractor with loader attachment and box            15,000.00                    0.00                                       0.00                 FA
     shredder (u)

     (used by Core Logistics - Currently in possession
     of owner of Core Logistics, Mr Glen
     Boultinghouse at 1719 CR 271 Rio Medina,
     Texas (210) 218-3607 and (210) 227-2673

     Lien with Mahindra Finance USA, LLC for
     $11,000.00
     Lien to be surrendered

     Schedules amended 11/10/17 to add property
     and lien
 31. U.S. Savings Bonds (approx) (u)                                550.00                550.00                                        0.00                 FA

     Schedules amended 09/16/18 to add property
                                                                                                                                                        Page:       5
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 6 of
                                                FORM
                                                 8 1
                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                   ASSET CASES
Case No:              17-52300             RBK        Judge:    Ronald B. King                  Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:            STEVEN BRICE WIBRACHT                                                     Date Filed (f) or Converted (c):    09/30/2017 (f)
                      ERIN MICHELLE WIBRACHT                                                    341(a) Meeting Date:                11/02/2017
For Period Ending:    09/12/2019                                                                Claims Bar Date:                    03/14/2018


                            1                                       2                      3                     4                     5                    6

                  Asset Description                              Petition/            Est Net Value     Property Formally          Sale/Funds           Asset Fully
      (Scheduled and Unscheduled (u) Property)                 Unscheduled         (Value Determined       Abandoned               Received by        Administered
                                                                 Values             by Trustee, Less       OA=554(a)                the Estate            (FA)/
                                                                                   Liens, Exemptions,                                                 Gross Value of
                                                                                    and Other Costs)                                                 Remaining Assets

 32. Claims against Travelers and its agents (u)                18,000,000.00             100,000.00                                         0.00                 FA

     including Terry Nielsen for misrepresentation,
     fraud, overreaching, bringing actions on
     fraudulently obtainted documents, fraud in the
     inducement, claims for or related to invalid bonds
     on which unlawful commissions or referral fees
     were paid, invalidating liability, if any, is disputed,
     indemnitors, and including related claims against
     Time Insurance and its agents and former agents
     and all of their lawyers. In the alternative, claims
     for breach of contract (which is disputed) for not
     releasing debtors from future bonds after
     receiving notice of desire to be released from
     future bonds, alteration of documents and filing of
     UCC financiing statement without debtors'
     consent and related torts. These claims may also
     be asserted as setoff and/or recoupment. These
     claims include claims for attorney's fees,
     damages and punitive damages as well as lien
     avoidance.

     Schedules amended 09/16/18 to add property
 33. Breitling men's watch 18 K rose gold/stainless                     2,500.00                 0.00                                        0.00                 FA
     model 1 B0110

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $2,500.00
 34. 14K white gold engagement ring with approx. 1.1                    2,800.00                 0.00                                        0.00                 FA
     ct. princess cut diamond

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $2,800.00
 35. 14 K white gold wedding band with approx .5 ctw                     250.00                  0.00                                        0.00                 FA
     princess cut diamonds

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $250.00
                                                                                                                                                      Page:       6
        17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 7 of
                                                FORM
                                                 8 1
                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                 ASSET CASES
Case No:             17-52300             RBK       Judge:    Ronald B. King                 Trustee Name:                       JOSE C. RODRIGUEZ

Case Name:           STEVEN BRICE WIBRACHT                                                   Date Filed (f) or Converted (c):    09/30/2017 (f)
                     ERIN MICHELLE WIBRACHT                                                  341(a) Meeting Date:                11/02/2017
For Period Ending:   09/12/2019                                                              Claims Bar Date:                    03/14/2018


                           1                                       2                    3                     4                     5                     6

                  Asset Description                            Petition/           Est Net Value      Property Formally         Sale/Funds            Asset Fully
      (Scheduled and Unscheduled (u) Property)               Unscheduled        (Value Determined        Abandoned              Received by         Administered
                                                               Values            by Trustee, Less        OA=554(a)               the Estate             (FA)/
                                                                                Liens, Exemptions,                                                  Gross Value of
                                                                                 and Other Costs)                                                  Remaining Assets

 36. 14 K whie gold earings with approx. 1.35 ctw                      800.00                  0.00                                         0.00                FA
     princess cut diamonds

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $800.00
 37. men's gold wedding band                                           250.00                  0.00                                         0.00                FA

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $250.00
 38. misc. costume jewelry consisting of rings,                        500.00                  0.00                                         0.00                FA
     necklases, earnings, etc.

     (nothing of any significant value)

     Schedules amended 03/14/18 to schedule,
     describe, value and exempt the jewelry items
     separately
     Schedules amended 03/14/18 to give amount of
     100% fair market value of exemption - exemption
     amount is $500.00


                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                          $18,874,400.62           $295,920.62                                          $0.00              $0.00
                                                                                                                                 (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                      Page:   7
      17-52300-rbk Doc#137 Filed 09/12/19 Entered 09/12/19 16:04:44 Main Document Pg 8 of
08/20/19jr CALLED BOB REESE RE LAST BROKER CALL ON STEEPLEBROOK.
                                                           8     NO OFFER. HE WILL CALL THE BROKER. WILL
CLOSE IF NO INTEREST IN LIGHT OF DENIAL OF DISCHARGE

07/23/19jr RELEASED LIS PENDENS AND NEED ONE MORE RELEASE. WILL CLOSE WITH OPTION TO REOPEN

06/27/19jr NO ACTIVITY IN REMAINING REAL ESTATE; WILL FILE AFFIDAVIT OF INTEREST IN BK ESTATE AND CLOSE

05/22/19jr ONLY PROPERTY IS STEEPLEBROOK WITH NO INTEREST AT THIS POINT. DEBTOR LOST HIS DISCHARGE. MAY BE
TFR

04/02/19jr PENDING SALE OF LAND (STEEPLEBROOK) - WILL REQUEST STATUS OF SALE EFFORTS TO BOB REESE
(APPOINTED AGENT). DEBTOR WAIVED DISCHARGE; DEBTOR DID NOT COMPLETE SALE OF GUNS AS PER COURT ORDER.

02/28/19jr DEBTOR DISCHARGE WAIVED; W OBJECTION TO DISCHARGE REMAINS PENDING. HAVE ONE PARCEL FOR SALE
WITHOUT OFFERS AND WILL CONSIDER OVERALL STATUS OF CASE GIVEN THE DEBT LOADS

01/21/19jr NO SALES ON REMAINING REAL ESTATE; OBTAINED ORDER TO SELL GUNS BUT DEBTOR BUYER HAS NOT PAID
SALES PRICE

12/04/18jr PENDING RECEIPTS FROM GUN SALES; NO OFFERS OF PURCHASE ON REAL PROPERTY

09/21/18jr ABANDONED ONE REAL ESTATE PARCEL CO OWNED WITH BROTHER; LOST CORPUS TOWNHOME TO MLS THAT
WAS SUBJECT TO FIRST MORTGAGE LIEN AND SECOND HOA LIEN.

08/20/18jr REAL ESTATE SALES PENDING; NO VIABLE OFFERS TO DATE; JULIE WENDL IS ESTATE AGENT

07/19/18jr PURSUING REAL ESTATE SALES; PERSONAL PROPERTY SALES (GUNS TO BE SOLD TO DEBTOR).

06/07/18HAVE PENDING REAL PROPERTY SALES; BOB REESE ATTEMPTING TO SELL TWO PARCELS (STEEPLEBROOK AND
DONNA ELAINE) JULIE WENDLY ATTEMPTING TO SEE CORPUS CHRISTI CONDO.

05/02/18jr CREDITOR OBJECTION TO EXEMPTION DENIED; PENDING REAL ESTATE SALES.

03/12/18jr OBJECTION TO EXEMPTIONS FILED BY TOM RICE; GRANTED IN PART AND DENIED IN PART. 2004 MEETING BY UST
AT THE END OF FEB RUARY - AWAITING COPY OF TRANSCRIPT; ANOTHER2004 TO BE SCHEDULED TO TOM RICE. CLAIMS
BAR DATE IS 3/14/18.

02/05/18jr RETAINED REAL ESTATE AGENT TO ASSIST WITH SALES OF REAL PROPERTY; PENDING2004 EXAM BY UST;
PENDING OBJCTION TO EXEMPTIONS FILED BY CREDITOR; HEARING PENDING.




Initial Projected Date of Final Report (TFR): 09/30/2020   Current Projected Date of Final Report (TFR): 09/30/2020

Trustee Signature:        /s/ JOSE C. RODRIGUEZ                 Date: 09/12/2019
                          JOSE C. RODRIGUEZ
                          CHAPTER 7 PANEL TRUSTEE
                          342 WEST WOODLAWN AVE.
                          SUITE 103
                          SAN ANTONIO, TX 78212
                          (210) 738-8881
                          jrodlaw@sbcglobal.net
